Citation Nr: 0118745	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  97-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the RO.  


FINDINGS OF FACT

1.  In June 1998 the Board found that new and material 
evidence sufficient to reopen the claim for service 
connection for a right shoulder disability had not been 
submitted.

2.  Evidence associated with the claims file since the June 
1998 Board decision is not cumulative and is so significant 
in connection with the evidence previously assembled that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The June 1998 Board decision is final.  38 U.S.C.A. §§ 
7102(a), 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100(a) 
(2000).

2.  As new and material evidence has been submitted, the 
claim for service connection for a right shoulder disability 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In June 1998, the Board found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a right shoulder disability.

The June 1998 Board decision is final.  See 38 U.S.C.A. § 
7103(a) (West 1991).  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108 (West 1991); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

For evidence to be deemed "new," it must not be cumulative 
or redundant of evidence already on file; to be "material," 
it must be relevant to, and probative of, the issue at hand.  
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (eliminating the Court-imposed requirement 
that the evidence in question, when considered along with all 
of the evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In the case of Winters v. West, 12 Vet. App. 203 (1999), the 
Court, citing Elkins v. West, 12 Vet. App. 209 (1999) held 
that the two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998): the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C. § 5107(b) has been fulfilled.

However, subsequent to the above decisions, the law was 
changed and eliminated the well-grounded claim requirement 
set forth in 38 U.S.C.A. § 5107. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Therefore, once it is determined that 
new and material evidence has been submitted to reopen a 
claim, the merits of the claim must be evaluated.

In June 1998 the Board found that new and material evidence 
had not been submitted sufficient to reopen the claim for 
service connection because while the evidence continued to 
show the existence of a current right shoulder disability, 
there was no medical evidence which provided a basis to link 
the condition to the veteran's military service.  A review of 
the evidence of record at the time of the Board's decision 
includes service medical records which show the veteran was 
treated in October 1964 for pain in the clavicle and again in 
1966 for right forearm symptoms diagnosed as myalgia - poorly 
defined.  His report of medical examination at separation 
revealed that his musculoskeletal system was normal.  There 
were no complaints, findings or diagnosis of a right shoulder 
disability.  

Other evidence of record consists of a VA treatment record 
dated in May 1979 which shows the veteran was treated for 
complaints of right shoulder pain radiating to his hand 
diagnosed as right shoulder cuff sprain.  On VA examination 
in August 1979 the veteran gave a history of injury to the 
right shoulder and hand while boxing.  There was no history 
of neck trauma.  The clinical impression was scapular muscle 
spasm of unknown etiology and possible right C7 
radiculopathy.  X-rays were negative.

The veteran presented testimony at RO hearing in August 1980 
about the onset and severity of his right shoulder 
disability.  He testified that he noticed problems with his 
right shoulder in service, which became worse over the years.  
Also of record are several lay statements received in August 
1980 submitted by friends, co-workers and neighbors.  They 
all report that the veteran did not have any problems with 
his shoulder and or neck prior to entering service.  It was 
also asserted that the veteran began to have problems with 
his neck and shoulder after he was released from active duty.  
He has continuously complained over the years about these 
pains.  

In April 1981, private physician R. Woods, M.D., reported the 
veteran had been a patient since October 1980 for complaints 
of pain in the right shoulder arm and hand.  The veteran 
maintained that the pain was chronic in nature and dated back 
to his period of active duty.  Following evaluation Dr. Woods 
found degenerative disc disease at the C6-C7 levels with 
posterior spurs which encroached on the posterior 
neuroformina.  Dr. Woods also noted that while the 
radiographs do not indicate the age of the degenerative 
disease, the possibility that it was trauma-induced and may 
be traced to the veteran's boxing career in service remained 
a real possibility, particularly in view of the veteran's 
relatively young age.  

Additional medical records dated in 1996 note ongoing 
treatment for chronic right shoulder pain.

The evidence associated with the claims file since the June 
1998 Board decision includes a July 1998 letter from private 
physician A. Pacult, M.D.  Dr. Pacult reviewed a May 1998 MRI 
report performed at a VA hospital for evaluation of the 
veteran's right C7 radiculopathy.  Dr. Pacult opined that the 
MRI showed osteophyte formation on the right side at C6-7 and 
rather severe disc degeneration.  The veteran also had C3-4 
disc degeneration, which was not symptomatic.  Dr. Pacult 
noted the veteran gave a history of similar symptoms 20-30 
years ago while in the military.  He also noted that although 
he did not have the benefit of reviewing the veteran previous 
records, that if the pain was exactly the same then it could 
be a similar problem.  Dr. Pacult concluded the veteran did 
not have as badly a degenerated disc at the age of 20 when 
his symptoms first appeared, compared with now, simply 
because the degenerative problem is progressive and takes 
years to develop. 

At an April 2001 videoconference hearing the veteran 
testified as to the facts surrounding the original injury.  
He also testified to his current conditions and disability. 

The evidence submitted or associated with the record since 
the June 1998 Board decision, in particular Dr. Pacult's July 
1998 medical opinion, is new, in the sense that it was not of 
record when the Board denied the claim.  Also, in view of the 
less stringent standard for materiality set forth in Hodge, 
it is also material because it addresses one of the 
fundamental requirements for service connection - namely, 
evidence of nexus (see Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992)), which was one of the reasons the claim was 
denied.  While the statement may or may not prove 
determinative in adjudicating the underlying claim, it is 
pertinent to and probative of the fact that the veteran's 
right shoulder symptoms have been linked to service by 
medical opinion.  The potential significance of Dr. Pacult's 
letter is even greater when considered together with the 
evidence of record and the veteran's contentions.  Thus, 
since this letter provides competent medical evidence of 
current disabilities and of a possible correlation to 
service, which was not established when the Board denied his 
claim in June 1998, it is new and material to his case.

Although the previous statement from Dr. Woods, indicating 
that the veteran's disability was related to service, was 
considered by the Board, the medical opinion of a physician 
that corroborates another physician's opinion is not merely 
cumulative evidence, but can be relevant to and probative of 
the issue of service connection, and thus may be sufficient 
to reopen a claim.  Paller v. Principi, 3 Vet. App. 535, 538 
(1992).  "The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Despite the corroborating statement which reached a 
conclusion previously considered by the Board, "the 
additional examination and medical skill underlying the 
physician's opinions brings new significance to the sum total 
of evidence."  Id. at 471.  

The foregoing evidence directly relates to the basis for the 
Board's denial of the veteran's claim.  This evidence is 
probative of the issue at hand, and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim.  Accordingly, new and material evidence has 
been submitted.  The claim for right shoulder disability is 
therefore reopened.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for right shoulder disability, 
the claim is reopened.


REMAND

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.  Specifically, the RO should arrange for the 
veteran to undergo a medical examination to obtain a medical 
opinion as to the etiology of the veteran's right shoulder to 
include degenerative disc disease of the cervical spine.  
Such an examination and opinion appears necessary, as there 
is a reasonable possibility that such assistance will aid in 
the establishment of entitlement.  The veteran is hereby 
advised that failure to report to any scheduled VA 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to any 
such examination, the RO should associate with the claims 
file copies of any notice(s) of examination that are sent to 
the veteran.

The Board also notes that during the pendency of this appeal, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Prior to arranging for the veteran to undergo examination, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records, to specifically 
include records from any VA facilities.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding pertinent 
medical records from any other source(s) or facilities 
identified by the veteran, as well as undertake any other 
development and/or notification action deemed warranted by 
the Act.  

Accordingly, the appeal is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from any VA medical 
facilities, as well as from any other 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
veteran's claims file, and he and his 
representative so notified.  The veteran 
is also free to submit any pertinent 
medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo medical examination.

2.  Following receipt of proper 
authorization from the veteran, the RO 
should contact Dr. Pacult and request 
copies of all medical records concerning 
treatment of the veteran, including all 
office treatment records.  Thereafter, 
the RO should seek a clarifying opinion 
from Dr. Pacult.  He should be asked to 
review his July 1998 statement and 
comment on his prior opinion as to the 
probability of a relationship between 
service and any right shoulder 
disability.

3.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to more accurately determine 
the exact nature and etiology of his 
current right shoulder, including 
cervical disc disease, and the extent, if 
any, to which such pathology now present 
is related to an inservice injury.  The 
examiner should be instructed to set 
forth a detailed history of symptoms as 
reported by the veteran as well as all 
pertinent findings.  Complete diagnoses 
should be provided.  The examination 
should include any diagnostic testing 
that is deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.  The examiner is 
requested to comment on the etiological 
significance, if any, of the service 
medical records.  On the basis of the 
current examination findings and 
information in the claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that a right shoulder disability or 
cervical disc disease is attributable to 
any disease or injury suffered during his 
service, intercurrent causes, or to a 
combination of such causes or to some 
other cause or causes.  If the disability 
is considered traumatic in origin, the 
nature of the trauma and the source of 
the information relied upon should be 
indicated.  The examiner should also 
comment on the July 1998 letter from Dr. 
Pacult.  The basis for the conclusions 
reached should be stated in full.  The 
entire claims folder and a copy of this 
remand must be provided to the examiner 
in connection with this opinion request.

4.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence and legal authority, to include 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, which 
includes citation to and discussion of 
pertinent law and regulations.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



